IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 468 WAL 2015
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
GREGORY SCOTT HOPKINS,                    :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.
      Justice Wecht did not participate in the consideration or decision of this

matter.